SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 24, PROMOTORA VALLE HERMOSO, INC. Colorado 000-27199 020755762 (State or Other Jurisdiction ofIncorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1809 E. Broadway St., Ste. 346 Oviedo, Fl. 32765 (Address of Principal Executive Offices) (Zip Code) (800) 377-2137 Registrant’s Telephone Number, Including Area Code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_| Written communications pursuant to Rule 425 under the Securities Act (17
